HEDRICK, Chief Judge.
Petitioner, by his first assignment of error, argues the trial court erred in denying his application for remission. Petitioner asserts that he has shown “extraordinary cause” under G.S. 15A-544(h); therefore, “it was incumbent upon the lower court to order remission of the bond. . . .”
G.S. 15A-544(h) states in pertinent part that “[f]or extraordinary cause shown, the court which has entered judgment upon a forfeiture of a bond may, after execution, remit the judgment in whole or in part and order the clerk to refund such amounts as the court considers appropriate.” This statute authorizes the trial court to exercise its discretion to remit a judgment of forfeiture, in whole or in part, only upon a showing of “extraordinary cause.” State v. Vikre, 86 N.C. App. 196, 356 S.E. 2d 802, disc. rev. denied, 320 N.C. 637, 360 S.E. 2d 103 (1987). This Court in Vikre presumed that since “extraordinary cause” was not defined by the statute, the legislature intended the words to be given their usual meaning. See Transportation Service v. County of Robeson, 283 N.C. 494, 196 S.E. 2d 770 (1973). Webster’s Third New International Dictionary (1968) defines “extraordinary” as “going beyond what is usual, regular, common, or customary ... of, relating to, or having the nature of an occurrence or risk or a kind other than what ordinary experience or prudence would foresee.” From the evidence disclosed by the record, we cannot say that the trial court erred in not finding “extraordinary cause” in this case. This assignment of error is without merit.
Petitioner next argues that some of the trial court’s findings are not supported by the evidence, and the findings do not support the conclusions and the order entered. Petitioner argues that the findings are insufficient to show an “absence of extraordinary cause” and that the findings reveal that the trial court improperly considered G.S. 15A-544(e) in its determination, as evidenced by Finding of Fact No. 8 which states “[t]hat more than 90 days has passed since entry of the judgment of forfeiture against the surety.”
*776G.S. 1A-1, Rule 52(a)(1) states:
In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon and direct the entry of the appropriate judgment.
This Court in State v. Rakina and State v. Zofira, 49 N.C. App. 537, 540-541, 272 S.E. 2d 3, 5 (1980), disc. rev. denied, 302 N.C. 221, 277 S.E. 2d 70 (1981) stated:
Appellant argues for more specificity than is required. Under Rule 52(a), N.C. Rules Civ. Proc., the court need only make brief, definite, pertinent findings and conclusions upon the contested matters. A finding of such essential facts as lay a basis for the decision is sufficient. [Citations omitted.]
While we recognize that some of the findings and conclusions made by the trial judge refer to G.S. 15A-544(e), it is clear from the order that he based his decision correctly on G.S. 15A-544(h).
In reviewing the evidence disclosed by the record, we cannot hold the trial judge abused his discretion in not granting the relief sought. The evidence clearly supports the findings, and the findings support the conclusions and the order signed. This argument, like the other, is meritless. The order of the trial court will be affirmed.
Affirmed.
Judges Arnold and Wells concur.